

THIRD AMENDMENT
 
THIS THIRD AMENDMENT (this “Agreement”) is made as of November 20, 2008, by and
among MRU Holdings, Inc., a Delaware corporation (the “Company”); Embark Corp.,
a Delaware corporation (“Embark”), Embark Online, Inc, a Delaware corporation
(“Embark Online”), Goto College Holdings Inc., a Delaware corporation (“Goto
College”), iempower, inc., a Delaware corporation (“iempower”), MRU
Originations, Inc., a Delaware corporation (“MRU Originations”), and MRU
Universal Guaranty Agency, Inc., a Delaware corporation (“MRU Universal”;
Embark, Embark Online, Goto College, iempower, MRU Originations and MRU
Universal, collectively, the “Included Subsidiaries”), each of which is a
Subsidiary of the Company; Longview Marquis Master Fund, L.P., a British Virgin
Islands limited partnership (including as successor to The Longview Fund, L.P.,
a California limited partnership, under the Purchase Agreement (as defined
below), “Buyer”); and Viking Asset Management, LLC, a California limited
liability company, in its capacity as collateral agent for the benefit of Buyer
(together with its successors and assigns in such capacity, the “Collateral
Agent”). Capitalized terms used but not otherwise defined herein shall have the
meanings ascribed to them in the Purchase Agreement (as amended hereby) (as
defined below) and, if not defined therein, in the Notes (as defined below) and,
if not defined therein, then in the Security Agreement (as defined below).
 
W I T N E S S E T H:
 
WHEREAS, the Company and Buyer are party to that certain Securities Purchase
Agreement, dated as of October 19, 2007 (as amended by the First Amendment and
the Second Amendment (each, as defined below), and as may be further amended,
restated, supplemented or otherwise modified and in effect from time to time,
and together with that certain letter agreement dated June 9, 2008 between the
Company and Buyer, the “Purchase Agreement”), pursuant to which the Company
issued those certain senior secured notes, each dated October 19, 2007, in an
aggregate original principal amount of $11,200,000 that are held by Buyer as of
the date hereof (such notes, together with any promissory notes or other
securities issued in exchange or substitution therefor or replacement thereof,
and as amended by the First Amendment and the Second Amendment, and as any of
the same may be further amended, restated, supplemented or otherwise modified
and in effect from time to time, collectively, the “Notes”);
 
WHEREAS, the Company, the Included Subsidiaries and Buyer entered into that
certain Waiver and First Amendment, dated as of September 12, 2008 (the “First
Amendment”), pursuant to which, among other things, the parties amended
subsection (ii)(D) of the definition of the term “Indebtedness” set forth in the
Appendix to the Purchase Agreement and Buyer granted a limited waiver with
respect to the breach by the Company of Section 5(g) of the Purchase Agreement
and an Event of Default under Section 8(a)(ix) of each Note;
 
WHEREAS, the Company, the Included Subsidiaries and Buyer entered into that
certain Second Amendment, dated as of October 17, 2008 (the “Second Amendment”),
pursuant to which, among other things, the parties agreed to further amend
subsection (ii)(D) of the definition of the term “Indebtedness” set forth in the
Appendix to the Purchase Agreement;
 


--------------------------------------------------------------------------------



WHEREAS, subsequent to the Second Amendment, on each of November 3, 2008,
November 10, 2008, November 12, 2008, November 13, 2008, November 15, 2008,
November 17, 2008, November 18, 2008 and November 19, 2008, as disclosed in the
Company’s current reports on Form 8-K, as filed with the SEC, Buyer agreed to
extend the deadlines set forth in the Second Amendment for compliance with the
Company’s covenant with respect to Indebtedness as it relates to accounts
payable, in each case subject to the terms and conditions set forth in the
Second Amendment;
 
WHEREAS, the parties desire to amend the Purchase Agreement as hereinafter set
forth; and
 
WHEREAS, as a condition to Buyer entering into this Agreement, contemporaneously
herewith, (a) each of the Included Subsidiaries will execute and deliver a
security agreement (the “Security Agreement”), in the form attached hereto as
Exhibit A, pursuant to which, among other things, the Included Subsidiaries will
grant to the Collateral Agent a first priority perfected security interest in
all present and future tangible and intangible assets of the Included
Subsidiaries; (b) Goto College will execute and deliver a Pledge Agreement (the
“Pledge Agreement”), in the form attached hereto as Exhibit B, pursuant to
which, among other things, Goto College will pledge all of the capital stock or
other equity interests in each of its direct and indirect subsidiaries, and such
capital stock or other equity interests shall be Pledged Shares (as defined in
the Pledge Agreement); (c) Embark will execute and deliver a trademark security
agreement (the “Trademark Security Agreement”), in the form attached hereto as
Exhibit C, pursuant to which, among other things, Embark will grant to the
Collateral Agent a continuing security interest in the Trademark Collateral (as
defined in the Trademark Security Agreement); and (d) Embark will execute and
deliver a copyright security agreement (the “Copyright Security Agreement”), in
the form attached hereto as Exhibit D, pursuant to which, among other things,
Embark will grant to the Collateral Agent a continuing security interest in the
Copyright Collateral (as defined in the Copyright Security Agreement).
 
NOW, THEREFORE, in consideration of the agreements, provisions and covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each of the undersigned agrees as
follows:
 
1. Amendments to the Purchase Agreement. Buyer hereby agrees with the Company
that, as of the date first above written, as follows:
 
a. The Appendix to the Purchase Agreement is hereby amended to insert the
following definitions into the Appendix to the Purchase Agreement as follows:
 
“Accounts Payable Decrease Date” shall mean January 8, 2009, provided, however,
that after January 8, 2009, “Accounts Payable Decrease Date” shall mean January
31, 2009 if all of the following conditions have been satisfied on January 8,
2009: (i) the Company and one or more third parties shall have executed, and
there shall be in effect, a term sheet or definitive documents for the sale of
assets of the Company or any of its Subsidiaries, or for the sale of equity
and/or securities of the Company, to such third party or parties (any such sale,
a “Sale Transaction”) that will provide the Company with net proceeds of no less
than the greater of (i) $50,000,000 and (ii) such amount as the holders of the
Notes representing at least two-thirds (2/3) of the aggregate principal amount
of all of the Notes then outstanding determine in good faith and in consultation
with the Company is reasonably necessary for the Company to operate its then
existing business on a positive net income basis and to satisfy all of the
Company’s then existing Indebtedness and other financial obligations, including
all of the Company’s present and future obligations under the Notes (with
respect to principal thereof, interest and any premium thereon, and otherwise);
(ii) the Company has received a nonrefundable deposit or advance with respect to
such Sale Transaction of, or otherwise has available, unrestricted and
unencumbered funds of no less than $11,200,000, and all such funds are held in a
segregated bank account in which the Collateral Agent has, for the benefit of
the holders of the Notes, a valid perfected first priority security interest
pursuant to an Account Control Agreement (as defined in the Security Agreement)
that requires that all such funds remain in such account until each of the Notes
are repaid in full, and such funds so remain in such account, except that such
funds may be used to directly pay principal on the Notes in accordance with the
terms of the Notes; and (iii) the Company and each of its Subsidiaries are, and
have been at all times since November 20, 2008, in compliance in all material
respects with each of the Transaction Documents, and there is no, and there has
not at any time since November 20, 2008 been, an “Event of Default,” or any
event, condition or circumstance that with the passage of time or the giving of
notice (or both) would constitute an “Event of Default” under any of the Notes;
provided, further, however, that if all such conditions have been satisfied on
January 8, 2009, but any of such conditions is not satisfied on any date
thereafter and prior to January 31, 2008, the “Accounts Payable Decrease Date”
shall be the first such date after January 8, 2009 on which any of such
conditions are not satisfied.
 

2

--------------------------------------------------------------------------------



“Collateral” has the meaning assigned to such term in the Security Agreement.
 
“Copyright Security Agreement” means that certain Copyright Security Agreement,
dated as of November 20, 2008, by and between Embark Corp. and the Collateral
Agent.
 
“Included Subsidiaries” means Embark Corp., a Delaware corporation, Embark
Online, Inc, a Delaware corporation, Goto College Holdings Inc., a Delaware
corporation, iempower, inc., a Delaware corporation, MRU Originations, Inc., a
Delaware corporation, and MRU Universal Guaranty Agency, Inc., a Delaware
corporation.
 
“Pledge Agreement” means that certain Pledge Agreement, dated as of November 20,
2008, by and between Goto College Holdings Inc. and the Collateral Agent, and
acknowledged by each of Embark Corp. and Embark Online, Inc.
 
“Security Agreement” means that certain Security Agreement, dated as of November
20, 2008, by and among the Included Subsidiaries, the Collateral Agent and the
Buyers.
 
“Trademark Security Agreement” means that certain Trademark Security Agreement,
dated as of November 20, 2008, by and between Embark Corp. and the Collateral
Agent
 
b. The Appendix to the Purchase Agreement is hereby amended by replacing the
previously existing definitions (and such previously existing definitions are
hereby deleted) of each of “Collateral Agent,” “Security Documents” and
“Transaction Documents,” respectively, with the following:
 

3

--------------------------------------------------------------------------------



“Collateral Agent” has the meaning assigned to such term in the Pledge and
Security Agreement or the Security Agreement, as applicable.


“Security Documents” means the Pledge and Security Agreement, the Guaranty, the
Blocked Account Agreement, the Security Agreement, the Pledge Agreement, the
Trademark Security Agreement, the Copyright Security Agreement, any Account
Control Agreements and any other agreements, documents and instruments executed
concurrently herewith or at any time hereafter pursuant to which the Company,
any of its Subsidiaries or any other Person either (i) guarantees payment or
performance of all or any portion of the obligations hereunder or under any
other instruments delivered in connection with the transactions contemplated
hereby and by the other Transaction Documents, and/or (ii) provides, as security
for all or any portion of such obligations, a Lien on any of its assets in favor
of a Buyer, as any or all of the same may be amended, supplemented, restated or
otherwise modified from time to time.


“Transaction Documents” means this Agreement, the Notes, the Pledge and Security
Agreement, the Blocked Account Agreement, the Guaranty, the Security Agreement,
the Pledge Agreement, the Trademark Security Agreement, the Copyright Security
Agreement, any Account Control Agreements and each of the other agreements or
instruments to which the Company or any of its Subsidiaries is a party or by
which it is bound and which is entered into by the parties hereto or thereto in
connection with the transactions contemplated hereby and thereby.
 
c. Subclause (ii)(D) of the definition of the term “Indebtedness” set forth in
the Appendix to the Purchase Agreement is hereby amended and restated in its
entirety to read as follows:
 
“(D) not exceeding at any one time an aggregate amount among the Company and its
Subsidiaries of (1) on or prior to the Accounts Payable Decrease Date,
$12,000,000 and (2) after the Accounts Payable Decrease Date, $5,000,000.”
 
d. Section 4(c) of the Purchase Agreement is hereby amended to replace the
phrase “During the period commencing on the date of this Agreement and ending on
the date on which no Notes remain outstanding and the Pledge and Security
Agreement has been terminated (the period ending on such latest date, the
“Reporting Period”),” at the beginning of the first sentence thereof, with the
phrase “During the period commencing on the date of this Agreement and ending on
the first date on which no Notes remain outstanding and each of the Pledge and
Security Agreement and the Security Agreement has been terminated (the period
ending on such latest date, the “Reporting Period”),”.
 
e. Section 4(g) of the Purchase Agreement is hereby amended and restated in its
entirety to read as follows:
 

4

--------------------------------------------------------------------------------



“g. Minimum Cash Balance. At all times during the Reporting Period, (i) the
Company shall maintain unrestricted and unencumbered cash on hand (net of any
payments out from the Company and its Subsidiaries in process) in an aggregate
amount of not less than $4,350,000, and (ii) Embark shall maintain unrestricted
and unencumbered cash on hand (net of any payments out from Embark in process)
in an aggregate amount of not less than $1,500,000.”
 
f. Each of Sections 4(i), 4(n), 4(o) and 4(t) of the Purchase Agreement are
hereby amended to insert “Collateral,” immediately prior to each reference to
the term “Pledged Collateral” contained in such Sections.
 
g. Section 4(r) of the Purchase Agreement is hereby amended to replace the
phrase “From the date of this Agreement until the first date following the
Closing Date on which the Notes are no longer outstanding and the Pledge and
Security Agreement has terminated,” at the beginning of the first sentence
thereof, with the phrase “During the Reporting Period,”.
 
h. Section 5(d) of the Purchase Agreement is hereby amended to insert into the
proviso “provided, however, that any Subsidiary may declare, set aside or pay
dividends on or make any other distributions (whether in cash, stock, equity
securities or property) in respect of any of its Capital Stock that is held
solely by the Company or a wholly-owned domestic Subsidiary” in subsection (i)
thereof, the phrase “that is not an Included Subsidiary” immediately following
the first reference to the term “Subsidiary” and immediately prior to the word
“may.”
 
i. Section 5(f) of the Purchase Agreement is hereby amended to insert into the
proviso “provided, however, that any Subsidiary may prepay any Indebtedness to
the Company or a wholly-owned domestic Subsidiary (other than the Excluded
Subsidiaries) of the Company” at the end of Section 5(f) of the Purchase
Agreement, the phrase “that is not an Included Subsidiary” immediately following
the first reference to the term “Subsidiary” and immediately prior to the word
“may.”
 
j. Section 5(g) of the Purchase Agreement is hereby amended to insert the
parenthetical “(excluding the Included Subsidiaries)” into subsection (iii)
thereof immediately following the term “Subsidiaries” and immediately prior to
the word “that.”
 
k. Section 5(i) of the Purchase Agreement is hereby amended and restated to read
in its entirety as follows:
 
“Sale of Collateral. During the Reporting Period, neither the Company nor any of
the Subsidiaries shall sell, transfer, assign or dispose of any Collateral,
Pledged Collateral or Account Collateral, except pursuant to the Pledge and
Security Agreement, the Blocked Account Agreement or any of the other Security
Documents.”
 
l. Section 5(l) of the Purchase Agreement is hereby amended to insert the
following proviso immediately prior to the period at the end of subsection (ii)
thereof, such proviso to read in its entirety as follows:
 
“; provided, however, that neither the Company nor any Subsidiary may issue,
transfer or pledge any capital stock or equity interest in any Included
Subsidiary to any Person.”
 

5

--------------------------------------------------------------------------------



m. As amended hereby, the Purchase Agreement remains in full force and effect.
 
2. Representations and Warranties of the Company. The Company represents and
warrants to Buyer that:
 
a. Authorization; Enforcement; Validity. Each of the Company and the Included
Subsidiaries is a duly organized and validly existing corporation and has the
requisite corporate power and authority to enter into and perform its
obligations under this Agreement, the Security Agreement, the Pledge Agreement,
the Trademark Security Agreement, the Copyright Security Agreement, the Purchase
Agreement (as amended hereby) and the other Transaction Documents. The execution
and delivery of this Agreement, the Security Agreement, the Pledge Agreement,
the Trademark Security Agreement and the Copyright Security Agreement by the
Company and the Included Subsidiaries (as applicable), and the consummation of
the transactions contemplated hereby and thereby, by the Purchase Agreement (as
amended hereby) and by the other Transaction Documents have been duly authorized
by the respective boards of directors of the Company and the Included
Subsidiaries, and no further consent or authorization is required by the
Company, the Included Subsidiaries or their respective boards of directors or
shareholders. Each of this Agreement, the Security Agreement, the Pledge
Agreement, the Trademark Security Agreement and the Copyright Security Agreement
has been duly executed and delivered by the Company and each of the Included
Subsidiaries, and each of this Agreement, the Security Agreement, the Pledge
Agreement, the Trademark Security Agreement, the Copyright Security Agreement,
the Purchase Agreement (as amended hereby) and the other Transaction Documents
constitutes a valid and binding obligation of each of the Company (as
applicable) and the Included Subsidiaries (as applicable), enforceable against
each of the Company (as applicable) and the Included Subsidiaries (as
applicable) in accordance with its terms. Any Account Control Agreements entered
into by any of the Included Subsidiaries in connection with Section 5(a) hereof,
upon delivery to the Collateral Agent as required by such Section 5(a), shall
have been duly executed and delivered by such Included Subsidiaries, and each of
such Account Control Agreements shall constitute the valid and binding
obligations of such Included Subsidiaries, enforceable against such Included
Subsidiaries in accordance with its terms.
 
b. No Conflicts. The execution and delivery of this Agreement, the Security
Agreement, the Pledge Agreement, the Trademark Security Agreement, the Copyright
Security Agreement and any Account Control Agreements by each of the Company (as
applicable) and the Included Subsidiaries (as applicable), the performance by
each of the Company (as applicable) and the Included Subsidiaries (as
applicable) of their respective obligations hereunder and thereunder, under the
Purchase Agreement (as amended hereby) and under the other Transaction
Documents, and the consummation by each of the Company and the Included
Subsidiaries (as applicable) of the transactions contemplated hereby, by the
Security Agreement, by the Pledge Agreement, by the Trademark Security
Agreement, by the Copyright Security Agreement, by any Account Control
Agreements, by the Purchase Agreement (as amended hereby) and by the other
Transaction Documents will not (i) result in a violation of the certificate of
incorporation or the bylaws of the Company or the organizational documents of
any Subsidiary; (ii) conflict with, or constitute a breach or default (or an
event which, with the giving of notice or lapse of time or both, constitutes or
would constitute a breach or default) under, or give to others any right of
termination, amendment, acceleration or cancellation of, or other remedy with
respect to, any agreement, indenture or instrument to which the Company or any
of the Subsidiaries is a party; or (iii) result in a violation of any law, rule,
regulation, order, judgment or decree (including federal and state securities
laws and regulations) applicable to the Company or any of the Subsidiaries or by
which any property or asset of the Company or any of the Subsidiaries is bound
or affected. Neither the Company nor any of the Subsidiaries is required to
obtain any consent, authorization or order of or make any filing or registration
with, any court or governmental agency or any regulatory or self-regulatory
agency in order for it to execute, deliver or perform any of its obligations
under, or contemplated by, this Agreement, the Security Agreement, the Pledge
Agreement, the Trademark Security Agreement, the Copyright Security Agreement,
any Account Control Agreements, the Purchase Agreement (as amended hereby) or
the other Transaction Documents.
 

6

--------------------------------------------------------------------------------



c. No Violation of Security Documents. Neither the Company nor any of the
Included Subsidiaries has breached or violated any of the provisions of the
Security Documents or taken any action that would impair, or otherwise adversely
affect, the rights of Buyer or the Collateral Agent under the Security Documents
or otherwise with respect to the Collateral.
 
d. No Event of Default. After giving effect to this Agreement, no Event of
Default or event which, with notice or the lapse of time or both, would
constitute an Event of Default, exists on the date hereof.
 
e. Accounts Payable; Cash on Hand. As of the date hereof, (i) the aggregate
outstanding amount of the Accounts Payable of the Company and its Subsidiaries
is more than $10,900,000 but less than $11,200,000, (ii) the aggregate amount of
unrestricted and unencumbered cash on hand of the Company and its Subsidiaries
(net of any payments out from the Company and its Subsidiaries in process) is
greater than $6,300,000 but less than $6,500,000, and (iii) the aggregate amount
of unrestricted and unencumbered cash on hand of Embark (net of any payments out
from Embark in process) is greater than $2,700,000 but less than $2,900,000.
 
f. No Other Subsidiaries. Except as set forth on Schedule 3(a) to the Purchase
Agreement, the Company does not have any Subsidiaries.
 
g. Equity Held by Included Subsidiaries. None of the Included Subsidiaries
beneficially owns or otherwise holds any voting securities of, or other equity
or similar interests in, any other Person, except that Goto College directly
owns beneficially and of record all of the voting securities of, and equity
interests in, each of Embark and Embark Online.
 
h. Accounts of the Included Subsidiaries. No Included Subsidiary, other than
Embark, maintains any bank, brokerage or other similar accounts (each, an
“Account”), and the only Account maintained by Embark, or in which Embark has
any interest, is that certain account identified on the date hereof on Schedule
VI to the Security Agreement (the “Embark Account”), which Embark Account
includes all funds of Embark, including all funds received by Embark in
connection with those certain Service Agreements entered into between Embark and
certain institutions of higher education and other customers.
 

7

--------------------------------------------------------------------------------



3. Representation and Warranties of Buyer. Buyer represents and warrants to the
Company that (a) Buyer is a validly existing limited partnership and has the
requisite limited partnership power and authority to enter into and perform its
obligations under this Agreement, and (b) this Agreement has been duly and
validly authorized, executed and delivered on behalf of Buyer and is a valid and
binding agreement of Buyer, enforceable against Buyer in accordance with its
terms.
 
4. Acknowledgment of the Company and the Included Subsidiaries. The Company and
each of the Included Subsidiaries hereby irrevocably and unconditionally
acknowledge, affirm and covenant to Buyer that:
 
a. Buyer is not in default under any of the Transaction Documents and has not
otherwise breached any obligations to the Company or any of the Subsidiaries;
and
 
b. there are no offsets, counterclaims or defenses to the Liabilities (as
defined in the Amended and Restated Security Agreement) or Obligations (as
defined in the Subsidiary Guaranty), including the liabilities and obligations
of the Company under the Purchase Agreement (as amended hereby) and the other
Transaction Documents, or to the rights, remedies or powers of Buyer in respect
of any of the Liabilities or Obligations or any of the Transaction Documents,
and the Company and each of the Included Subsidiaries agree not to interpose
(and each does hereby waive and release) any such defense, set-off or
counterclaim in any action brought by Buyer with respect thereto.
 
5. Covenants.
 
a. New Accounts. During the Reporting Period, none of the Included Subsidiaries
shall open, maintain or hold any funds or securities in any Account unless,
contemporaneously with the opening of such Account, such Included Subsidiary has
delivered to the Collateral Agent an Account Control Agreement (as defined in
the Security Agreement) with respect to such Account, duly executed by such
Included Subsidiary and the applicable bank, brokerage firm or other financial
institution.
 
b. Disclosure. Prior to 3:00 p.m., New York City time, on the second Business
Day following the date hereof, the Company shall file a current report on Form
8-K (the “Amendment Form 8-K”) with the SEC, describing the terms of this
Agreement, in the form required by the 1934 Act, and attaching as exhibits
thereto each of this Agreement, the Security Agreement, the Pledge Agreement,
the Trademark Security Agreement and the Copyright Security Agreement.
 
c. Termination of Liens. The Company shall use its best efforts to file all
agreements, instruments and other documents to terminate all Liens (other than
the Liens in favor of the Collateral Agent) filed against the Trademarks owned
by Embark with the United States Patent and Trademark Office as soon as
reasonably practicable but in any event no later than December 31, 2008 and
shall deliver, or cause to be delivered, to Collateral Agent applicable
agreements, instruments and other documents in form and substance reasonably
satisfactory to Collateral Agent evidencing such termination promptly after the
recordation thereof.
 

8

--------------------------------------------------------------------------------



6. Limited Waiver. The parties hereto acknowledge and agree that Section 3(a) of
the First Amendment shall be null and void and of no force or effect if the
aggregate outstanding amount of the Accounts Payable (as defined in the First
Amendment) exceeds $12,000,000 at any time following the date hereof through
(and including) the Accounts Payable Decrease Date.
 
7. Events of Default. The parties hereto hereby acknowledge and agree that,
notwithstanding anything to the contrary contained in the Notes or the other
Transaction Documents:
 
a. the issuance of any judgment against the Company involving an aggregate
liability (including interest and legal and other fees and expenses) of not more
than $1,200,000 in connection with that certain lawsuit filed against the
Company in the U.S. District Court for the Southern District of New York (Civil
Action No. 08 CV 9123), whereby BB&T Capital Markets alleges a breach of
contract claim against the Company, shall not constitute an “Event of Default”
under Section 8(a)(xi) of the Notes, if the issuance of such judgment occurs on
or prior to the Accounts Payable Decrease Date, so long as (i) the Company has
diligently contested, and not consented to, the issuance of such judgment, (ii)
neither the Company nor any Subsidiary has made any payments in respect of such
judgment; (iii) no Person has begun to exercise any rights or remedies with
respect to such judgment through the filing or perfection of such judgment as
against any assets of the Company or any of its Subsidiaries; and (iv) the
Company and its Subsidiaries have not posted, or been ordered to post, a bond in
an aggregate amount in excess of $1,200,000 in connection therewith.
 
b. any default by either MRU Funding SPV, Inc. or Education Empowerment SPV, LLC
pursuant to the Warehouse Documents to which such entity is a party, as a result
of a breach of a financial covenant thereunder, shall not constitute an “Event
of Default under Section 8(a)(iv) of the Notes, if such default occurs on or
prior to the Accounts Payable Decrease Date, so long as such default does not
provide any Person with, or result in any Person having, any rights, remedies or
recourse against the Company or any Subsidiary.
 
8. Avoidance of Doubt. The parties hereto hereby agree, for the avoidance of
doubt, that the term “Liabilities” and “Obligations” as used in the Transaction
Documents shall include all liabilities and obligations of the Company under
this Agreement, under the Security Agreement, under the Pledge Agreement, under
the Trademark Security Agreement, under the Copyright Security Agreement, under
any Account Control Agreements, under the Purchase Agreement (as amended hereby)
and under the other Transaction Documents, and each of the parties hereto agrees
not to take any contrary positions. The parties hereto hereby agree, for the
avoidance of doubt, each of this Agreement, the Security Agreement, the Pledge
Agreement, the Trademark Security Agreement, the Copyright Security Agreement
and any Account Control Agreements constitutes a Transaction Document.
 
9. Expenses. In accordance with Section 4(i) of the Purchase Agreement,
contemporaneously with the execution and delivery of this Agreement, the Company
shall reimburse Buyer for all of its out-of-pocket fees, costs and expenses,
including attorneys’ fees and expenses, incurred in connection with the
drafting, negotiation and execution of this Agreement. The parties hereto
acknowledge that such amount is $55,000.
 

9

--------------------------------------------------------------------------------



10. Reservation of Rights. The parties hereto hereby agree that any breach in
any material respect by the Company or any of the Included Subsidiaries of any
of their respective representations, warranties, covenants or other agreements
contained herein shall constitute an “Event of Default” under each of the Notes.
Buyer has not hereby waived (a) any breach, default or Event of Default that may
be continuing under any of the Transaction Documents or (b) any of Buyer’s
rights or remedies arising from any such breach, default or Event of Default or
otherwise available under the Transaction Documents or at law. Buyer expressly
reserves all such rights and remedies.
 
11. Successors and Assigns. This Agreement shall be binding upon and shall inure
to the benefit of the parties hereto and their respective successors and
permitted assigns. The successors and assigns of such entities shall include
their respective receivers, trustees or debtors-in-possession.
 
12. Further Assurances. The Company hereby agrees from time to time, as and when
requested by Buyer, to execute and deliver or cause to be executed and
delivered, all such documents, instruments and agreements, including secretary’s
certificates, and to take or cause to be taken such further or other action, as
Buyer may reasonably deem necessary or desirable in order to carry out the
intent and purposes of this Agreement, the Security Agreement, the Pledge
Agreement, the Trademark Security Agreement, the Copyright Security Agreement,
any Account Control Agreements, the Purchase Agreement (as amended hereby) and
the other Transaction Documents.
 
13. Rules of Construction. All words in the singular or plural include the
singular and plural and pronouns stated in either the masculine, the feminine or
neuter gender shall include the masculine, feminine and neuter, and the use of
the word “including” in this Agreement shall be by way of example rather than
limitation. The language used in this Agreement will be deemed to be the
language chosen by the parties to express their mutual intent, and no rules of
strict construction will be applied against any party. Time is of the essence
with respect to the performance by the Company and each of the Included
Subsidiaries of each of their respective covenants and agreements herein set
forth.
 
14. Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdiction) that would cause the application of the
laws of any jurisdiction other than the State of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the City of New York, borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT
OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.
 

10

--------------------------------------------------------------------------------



15. Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to each other party. In the event that any signature to this Agreement
or any amendment hereto is delivered by facsimile transmission or by e-mail
delivery of a “.pdf” format data file, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or “.pdf”
signature page were an original thereof. No party hereto shall raise the use of
a facsimile machine or e-mail delivery of a “.pdf” format data file to deliver a
signature to this Agreement or any amendment hereto or the fact that such
signature was transmitted or communicated through the use of a facsimile machine
or e-mail delivery of a “.pdf” format data file as a defense to the formation or
enforceability of a contract, and each party hereto forever waives any such
defense.
 
16. Section Headings. The section headings herein are for convenience of
reference only, and shall not affect in any way the interpretation of any of the
provisions hereof.
 
17. Merger. This Agreement, the Security Agreement, the Pledge Agreement, the
Trademark Security Agreement, the Copyright Security Agreement, the Purchase
Agreement (as amended hereby) and the other Transaction Documents entered into
on or prior to the date hereof represent the final agreement of each of the
parties hereto with respect to the matters contained herein and may not be
contradicted by evidence of prior or contemporaneous agreements, or prior or
subsequent oral agreements, among any of the parties hereto.
 
18. Reaffirmation. Each of the Company and the Included Subsidiaries as issuer,
debtor, grantor, pledgor, mortgagor, guarantor or assignor, or in other any
other similar capacity in which such Person grants Liens or security interests
in its property or otherwise acts as accommodation party or guarantor, as the
case may be, hereby (i) acknowledges and agrees that it has reviewed this
Agreement, the Security Agreement, the Pledge Agreement, the Trademark Security
Agreement and the Copyright Security Agreement, (ii) ratifies and reaffirms all
of its obligations, contingent or otherwise, under each of the Transaction
Documents, including the Purchase Agreement (as amended hereby), to which it is
a party (after giving effect hereto), and (iii) to the extent such Person
granted Liens on or security interests in any of its property pursuant to any
such Transaction Document as security for or otherwise guaranteed the
Liabilities or Obligations under or with respect to the Transaction Documents,
ratifies and reaffirms such guarantee and grant of security interests and Liens
and confirms and agrees that such security interests and Liens hereafter secure
all of the Liabilities and Obligations as amended hereby. Each of the Company
and the Included Subsidiaries hereby consents to this Agreement and acknowledges
that each of the Transaction Documents, including the Purchase Agreement (as
amended hereby), remains in full force and effect and is hereby ratified and
reaffirmed.
 

11

--------------------------------------------------------------------------------



[Remainder of page intentionally left blank; Signature page follows]
 


12

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Third Amendment has been duly executed and delivered by
each of the undersigned as of the date first above written.
 
COMPANY:


MRU HOLDINGS, INC.





 
By:
    /s/ Vishal Garg

 
Name:
Vishal Garg

 
Title:
Co-President


--------------------------------------------------------------------------------



INCLUDED SUBSIDIARIES:


EMBARK CORP.





 
By:
/s/ Vishal Garg

 
Name:
Vishal Garg

 
Title:
Chief Executive Officer



EMBARK ONLINE, INC.





 
By:
/s/ Vishal Garg

 
Name:
Vishal Garg

 
Title:
Chief Executive Officer



GOTO COLLEGE HOLDINGS INC.,
 



 
By:
/s/ Vishal Garg

 
Name:
Vishal Garg

 
Title:
President



IEMPOWER, INC.





 
By:
/s/ Vishal Garg

 
Name:
Vishal Garg

 
Title:
President



MRU ORIGINATORS, INC.





 
By:
/s/ Vishal Garg

 
Name:
Vishal Garg

 
Title:
President





MRU UNIVERSAL GUARANTY AGENCY, INC.





 
By:
/s/ Vishal Garg

 
Name:
Vishal Garg

 
Title:
President


--------------------------------------------------------------------------------



BUYER:


LONGVIEW MARQUIS MASTER
FUND, L.P.


By: Viking Asset Management, LLC
Its: Investment Advisor





 
By:
/s/ S. Michael Rudolph

 
Name:
   S. Michael Rudolph

 
Title:
  Chief Financial Officer





COLLATERAL AGENT:


VIKING ASSET MANAGEMENT, L.L.C.





 
By:
/s/ S. Michael Rudolph

 
Name:
    S. Michael Rudolph

 
Title:
    Chief Financial Officer





 


 


--------------------------------------------------------------------------------




Exhibit A
 
Security Agreement
 


 


 


--------------------------------------------------------------------------------




Exhibit B

 
Pledge Agreement
 


 


 


--------------------------------------------------------------------------------




Exhibit C

 
Trademark Security Agreement
 


 


 


 


--------------------------------------------------------------------------------




Exhibit D

 
Copyright Security Agreement
 


 


 


--------------------------------------------------------------------------------


 